[Cite as State v. Hernandez, 2022-Ohio-2028.]


                                       COURT OF APPEALS
                                    ASHLAND COUNTY, OHIO
                                   FIFTH APPELLATE DISTRICT


 STATE OF OHIO                                  JUDGES:
                                                Hon. W. Scott Gwin, P.J.
         Plaintiff-Appellee                     Hon. William B. Hoffman, J.
                                                Hon. Craig R. Baldwin, J.
 -vs-
                                                Case No. 21-COA-018
 JOVON HERNANDEZ

         Defendant-Appellant                    OPINION




 CHARACTER OF PROCEEDINGS:                      Appeal from the Ashland County Court of
                                                Common Pleas, Case No. 21-CRI-053


 JUDGMENT:                                      Affirmed in part; Reversed in part; and
                                                Remanded

 DATE OF JUDGMENT ENTRY:                        June 14, 2022


 APPEARANCES:


 For Plaintiff-Appellee                         For Defendant-Appellant

 CHRISTOPHER R. TUNNELL                         BRIAN A. SMITH
 Ashland County Prosecutor                      Brian A. Smith Law Firm, LLC
                                                123 South Miller Road, Suite 320
 NADINE HAUPTMAN                                Fairlawn, Ohio 44333
 Assistant Prosecuting Attorney
 110 Cottage Street, Third Floor
 Ashland, Ohio 44805
Ashland County, Case No. 21-COA-18                                                          2


Hoffman, J.
        {¶1} Defendant-appellant Jovon Hernandez appeals the judgment entered by

 the Ashland County Common Pleas Court convicting him following his plea of guilty to

 identity fraud (R.C. 2913.49(B)(1), (I)(2)) and sentencing him to 120 days in the Ashland

 County Jail and two years of community control. Plaintiff-appellee is the state of Ohio.

                           STATEMENT OF THE FACTS AND CASE

        {¶2} At 12:06 a.m. on March 4, 2020, Trooper Steven Hill of the Ohio State

 Highway Patrol stopped a vehicle after witnessing the vehicle travel over the white

 dividing line on Interstate 71 in Ashland County, Ohio.         The driver of the vehicle

 identified himself as Stephen Miller II, and gave his date of birth. The trooper noticed

 an odor of marijuana coming from the vehicle. After questioning the driver, the trooper

 conducted a search of the vehicle. The search yielded several small “roaches” and a

 bag of green vegetable matter.        The trooper issued a citation for possession of

 marijuana and a warning for the marked lanes violation.

        {¶3} On April 2, 2020, Stephen Miller II called the Ohio State Highway Patrol in

 reference to the marijuana citation he was issued on March 4, 2020. Miller advised he

 was not in Ashland County on the date in question, and his brother, Appellant, had used

 his identifying information during the traffic stop. Miller provided other information to the

 police to verify his identity. Miller identified Appellant as having marks on his face from

 an automobile accident.

        {¶4} Appellant was indicted by the Ashland County Grand Jury on one count of

 identity fraud in violation of R.C. 2913.49(B)(1) and (I)(2). He entered a plea of guilty in

 the Ashland County Common Pleas Court. He was sentenced to 120 days incarceration
Ashland County, Case No. 21-COA-18                                                        3


 in the Ashland County Jail, and two years of community control. Among the conditions

 of his community control, Appellant was ordered to abide by a curfew at an approved

 residence between the hours of 10:00 p.m. and 6:00 a.m. unless granted permission by

 his supervising officer to do otherwise. Appellant was further required to obtain and

 maintain gainful employment, and Appellant “shall not lose his employment for cause,

 nor shall he change said employment, without the prior written approval of his

 supervising officer.” Judgment Entry, August 18, 2021. It is from the August 18, 2021

 judgment of conviction and sentence Appellant prosecutes his appeal, assigning as

 error:



               I.   THE TRIAL COURT’S IMPOSITION OF A CURFEW ON

      APPELLANT, AS A CONDITION OF APPELLANT’S COMMUNITY

      CONTROL, WAS AN ABUSE OF DISCRETION.

               II. THE TRIAL COURT’S IMPOSITION OF REQUIREMENTS THAT

      APPELLANT NOT LOSE HIS EMPLOYMENT FOR CAUSE, NOR

      CHANGE HIS EMPLOYMENT, WITHOUT THE PRIOR WRITTEN

      APPROVAL OF HIS SUPERVISING OFFICER, AS A CONDITION OF

      APPELLANT’S         COMMUNITY        CONTROL,      WAS     AN    ABUSE     OF

      DISCRETION.



                                               I., II.

          {¶5} In his first assignment of error, Appellant argues the trial court abused its

 discretion in imposing a curfew on Appellant as a condition of his community control. In
Ashland County, Case No. 21-COA-18                                                         4


 his second assignment of error, Appellant argues the trial court abused its discretion in

 imposing as a condition of community control he not lose his employment for cause and

 not change his employment without prior written permission of his supervising officer.

 Because both arguments are governed by the same legal standard, we address

 Appellant’s assignments of error together.

        {¶6} Pursuant to R.C. 2951.02, the trial court is granted broad discretion in

 setting conditions of probation. In order to find an abuse of discretion, we must find the

 trial court's decision was unreasonable, arbitrary or unconscionable, and not merely an

 error of law or judgment. Blakemore v. Blakemore, 5 Ohio St.3d 217, 450 N.E.2d 1140

 (1983).

        {¶7} “Generally, a court will not be found to have abused its discretion in

 fashioning a community-control sanction as long as the condition is reasonably related

 to the probationary goals of doing justice, rehabilitating the offender, and insuring good

 behavior.” State v. Chapman, 163 Ohio St.3d 290, 2020-Ohio-6730, 170 N.E.3d 6, ¶8.

 However, a condition “cannot be overly broad so as to unnecessarily impinge upon the

 probationer's liberty.’ Id., quoting State v. Jones, 49 Ohio St.3d 51, 52, 550 N.E.2d 469

 (1980). In determining whether a condition of community control is related to the

 interests of doing justice, rehabilitating the offender, and insuring his good behavior, the

 court should consider whether the condition (1) is reasonably related to rehabilitating

 the offender, (2) has some relationship to the crime of which the offender was convicted,

 and (3) relates to conduct which is criminal or reasonably related to future criminality

 and serves the statutory ends of community control. Jones, supra, at 53.
Ashland County, Case No. 21-COA-18                                                        5


        {¶8} This Court has previously affirmed imposition of a curfew as a condition of

 probation where the defendant was convicted of unlawful sexual conduct with a minor,

 with the charges arising from an incident wherein the defendant communicated with a

 minor over the internet, transported her to his office, and provided her with alcohol and

 marijuana. State v. Hultz, 5th Dist. Ashland No. 06-COA-003, 2006-Ohio-4056. In

 Hultz, we concluded the curfew was related to the crime and to rehabilitation, and to

 deterring future criminality. Id. at ¶26.

        {¶9} The State argues the curfew in the instant case is related to the crime

 because it is harder to detect Appellant’s impersonation of his brother at night, when

 visual acuity is lower, and observation of the scars on Appellant’s faces which

 distinguish his appearance from his brother’s appearance is more difficult. However,

 we find this argument does not distinguish the instant case from other crimes, as any

 crime is more difficult to detect at night than during daylight hours. The State’s argument

 relates to catching Appellant impersonating his brother, and not to prevention of the

 crime in the first instance. Other than the fact the instant offense occurred at night, we

 find no relationship between the crime committed by Appellant and the curfew restriction

 imposed in this case. Accordingly, we find the trial court abused its discretion in

 imposing a curfew in the instant case as a condition of community control.

        {¶10} Appellant also argues the condition of community control requiring him to

 not be terminated from his employment for cause infringes on his right to at-will

 employment, to enter contracts, and to free association. He further argues he can be

 legally terminated as an at-will employee in Ohio, leaving him subject to a “former

 employer’s self-serving contention” his termination was for “cause.”
Ashland County, Case No. 21-COA-18                                                          6


        {¶11} Appellant does not argue the condition requiring him to obtain and maintain

 gainful employment is an abuse of discretion. We find the requirement he not be

 terminated for cause is not an abuse of discretion. Maintaining employment serves

 rehabilitative purposes, and generally serves the purpose of preventing future crime by

 an offender, including Appellant. We decline to speculate on a future case wherein

 Appellant’s employer presents a self-serving, untrue contention concerning the reason

 for his termination, and entrust the supervising officer and trial court to apply the plain

 meaning of “for cause” to prevent a situation where Appellant’s community control is

 revoked for losing employment through no fault of his own.

        {¶12} Appellant also argues the condition requiring him to obtain permission from

 his supervising officer before any change in his employment is overbroad, and does not

 serve the purposes of rehabilitation or preventing further crime. We agree. We find this

 condition could in fact deter rehabilitative purposes by limiting Appellant’s ability to make

 positive changes in his employment through promotion in his current job, accepting a

 better job, or changing shifts.     We find requiring Appellant to first obtain written

 permission from his supervising officer before changing his employment does not relate

 in any way to the crime of identity fraud, nor does it promote the purposes of

 rehabilitation and deterring further crime.

        {¶13} The State argues because the crime is identity fraud, the State has an

 interest in knowing where he employed. However, this purpose is served by the

 requirement Appellant notify his supervising officer of his place of employment, a

 condition which Appellant has not challenged on appeal. We find no further purpose is

 served by requiring Appellant to get permission before changing his employment.
Ashland County, Case No. 21-COA-18                                                         7


        {¶14} In summary, we find the trial court abused its discretion in requiring

 Appellant to abide by a curfew and to obtain permission before changing employment

 as conditions of his community control. We find the trial court did not abuse its discretion

 in requiring Appellant to not be terminated from his employment for cause. The first

 assignment of error is sustained. The second assignment of error is sustained in part

 and overruled in part.

        {¶15} The judgment of the Ashland County Common Pleas Court is affirmed in

 part, reversed in part, and this case is remanded to that court for further proceedings

 according to law, consistent with this opinion.



By: Hoffman, J.
Gwin, P.J. and
Baldwin, J. concur